Citation Nr: 0422995	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-34 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected stress fracture, right ankle.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1996 to 
March 1997.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).

In a statement dated in December 2002, the veteran indicated 
that she was having problems with pain resulting from stress 
fractures in both legs.  In a statement dated in November 
2003, the veteran indicated that she had been experiencing 
paralysis on her right side.  It is unclear whether the 
veteran intended to file a claim for either or both of these 
conditions.  These issues are, therefore, referred to the RO 
to initiate clarification from the veteran regarding her 
intent, and for any subsequent appropriate action.


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by swelling, no more than moderate limitation of 
motion, and pain, which worsens after standing.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, a VCAA notice letter dated in 
August 2002 was sent to the veteran informing her that VA 
would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment for her claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on her behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and her VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded her in November 2002.  The veteran was 
asked to advise VA if there was any other information or 
evidence she considered relevant to her claim so that VA 
could help her by getting that evidence.  She was also 
advised what evidence VA had requested, and notified in a 
statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to assist has been fulfilled.


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this 
claim is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.  

Service medical records show that the veteran sought 
treatment for a stress fracture to the right ankle in 
February and March 1997.  The veteran was treated with 
crutches, rehabilitation, and exercise.  Service connection 
was granted for the veteran's right ankle disability in 
November 2002, and was evaluated at 10 percent disabling at 
that time.  The veteran contends that her service-connected 
right ankle disability warrants a rating in excess of 10 
percent.


Upon VA examination in November 2002, the veteran reported 
that while in the service, she was diagnosed with a stress 
fracture distal right lower leg.  The veteran reported that 
subsequent to service discharge, she did not seek treatment 
for her ankle, but that she self-medicated with Motrin and 
Tylenol for pain.  She reported having chronic pain in the 
affected area that was worse after working her shift as a 
teller in a bank, and in the early morning.  The veteran did 
not respond with an intensity level when the examiner asked 
her to rate her pain on a scale of 1 to 10.  She did not 
complain of her ankle "giving way," turning, or locking, 
and noted that the weather did not make a difference in the 
pain.  However, she reported that the pain was worse with 
weight bearing.

The veteran used no devices to assist her walking, and was 
noted to be wearing shoes with a 1 to 2 inch heel on them.  
No dislocation, recurrent supination, or inflammatory 
arthritis was noted.  There was no alteration of gait and 
there was no edema.  Tenderness was elicited with palpation 
to the ankle and the distal tibial-fibular.  The examiner 
described a "slight decreased range of motion noted to the 
ankle including a dorsiflexion of 10 out of 20; plantar 
flexion 30 out of 45."  Inversion was reported as 30 degrees 
out of 30 degrees and eversion was 10 degrees out of 20 
degrees.  The skin was noted as being warm and dry, and the 
color was good.  Radiology noted no abnormality, but the 
examiner qualified this finding by noting that "X-rays do 
not always show stress fractures."  The diagnosis was 
residual of stress fracture of the right lower leg, to 
include reduced range of motion of the right ankle and 
chronic pain.  

VA outpatient treatment notes indicate that during the 
veteran's appeal, she sought treatment three times for her 
right ankle.  In June 2003, she reported that she was having 
pain in her right ankle when she walked.  The examiner noted, 
"she is having pain in the right ankle, although examination 
of the right ankle is negative."  Further, the examiner 
indicated that there was no tenderness, no inflammation, and 
no redness.  

In August 2003, the veteran again sought treatment for her 
right ankle.  The examiner noted, "He (sic) is having 
intermittent claudication in the right lower extremity. . . .  
X-rays are normal of old fracture."  Finally, in October 
2003, the veteran complained of pain in her right ankle, and 
that it worsened when the weather is cold.  X-rays again were 
negative.  The extremities were noted as having no edema.  
The examiner's assessment was "pain in the right ankle, 
probably due to degenerative joint disease."

Finally, a private x-ray report from October 2003 reported a 
history of pain in the lower right leg.  The findings were 
that bone alignment and mineralization were within normal 
limits.  Joint spaces were well maintained, and there was no 
fracture, subluxation, or osteolytic process identified.  The 
overall impression was that the veteran's lower leg and ankle 
were "within normal limits."

The veteran's service-connected right ankle disability has 
been assigned a 10 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  This rating 
contemplates moderate limitation of motion.  A 20 percent 
rating, the maximum allowed under this diagnostic code, is 
for assignment for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  However, the veteran does not 
have marked limitation of motion.  Normal ankle dorsiflexion 
is from 0 degrees to 20 degrees, and normal plantar flexion 
is from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71, Plate 
II (2003).  The VA examiner in 2002 found dorsiflexion of the 
right ankle was 10 degrees out of 20 degrees, and plantar 
flexion was 30 degrees out of 45 degrees, with inversion 
reported as full and eversion 10 degrees out of 20 degrees.  
The VA examiner described the veteran's limitation of motion 
as "slight."  As such, an increased rating under Diagnostic 
Code 5271 is not warranted.  Id. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The veteran's right ankle disability could be 
evaluated under Diagnostic Codes 5270 or 5272, however, she 
is not experiencing any ankylosis of the ankle, nor has she 
been diagnosed with ankylosis of the subastragalar or tarsal 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 
(2003).  Likewise, there is no malunion, nor has the veteran 
undergone an astragalectomy, so evaluation under 5273 and 
5274 are also not appropriate.  Id. at Diagnostic Codes 5273, 
5274.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, 4.45 (2003) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40.  Factors involved in evaluating, and 
rating, disabilities of the joints include:  weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  These factors do not specifically relate to muscle or 
nerve injuries independently of each other, but rather, refer 
to overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  It 
is important to emphasize that the Rating Schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

It is noted that the veteran stated that pain in her right 
ankle is constant.  Although she indicated that the pain 
worsens after standing, her gait has been reported as normal, 
and she was observed wearing 1 to 2 inch heeled shoes at her 
VA examination.  The objective medical evidence has shown no 
soft tissue swelling, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, and no guarding 
of movements.  

The Board has considered the veteran's claim for a rating in 
excess of 10 percent for her musculoskeletal disability under 
all appropriate and indicated diagnostic codes.  The 
veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for her service-connected right 
ankle disability.  Although the Board is required to consider 
the effect of pain when making a rating determination, this 
was considered in the 10 percent disability under the 
provisions of Diagnostic Code 5271, and the functional loss 
of the veteran's right ankle due to pain does not rise to a 
level to warrant a rating in excess of 10 percent.  See 
38 C.F.R. § 4.71, Plate II, Diagnostic Code 5271; see also 
DeLuca, 8 Vet. App. 202.

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for a right ankle 
disorder as of the date of receipt of the veteran's claim, 
June 24, 2002.  See 38 C.F.R. § 3.400 (2003).  After review 
of the evidence, there is no medical evidence of record that 
would support a rating in excess of 10 percent for the 
disability at issue at any time subsequent to June 24, 2002.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Based on the medical evidence of record, a rating in excess 
of 10 percent is not warranted.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for service-
connected stress fracture, right ankle, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



